Kruse, J. (dissenting):
If the $16,000, the value of the depreciated pavement, is assessable at all (and I think it is), I do not see that it makes any practical difference whether the tax commissioners classified it as tangible property belonging to the relator or an intangible right. The amount of the assessment will remain the same unless, of course, there is a double assessment including it in the intangible right and again with the tangible property. But it seems clear that was not done. It was stipulated and is found to be included with the tangible property, and it can hardly be assumed that the tax commissioners included the value of the pavement twice. And besides, the entire assessment for the intangible right is but $12,000, I think no over-valuation has been shown and *924no reduction should be made save that the values should be reduced to a sum in proportion to which other property on the same rolls in the tax district is assessed, to wit, eighty per cent.